Case: 21-60535     Document: 00516566465         Page: 1   Date Filed: 12/05/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 5, 2022
                                  No. 21-60535                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Albert Thompson,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CR-93-1


   Before Dennis, Elrod, and Ho, Circuit Judges.
   Per Curiam:
         Albert Thompson pleaded guilty to possessing a firearm after a felony
   conviction and was sentenced under 18 U.S.C. § 924(e), the Armed Career
   Criminal Act (ACCA), to a mandatory minimum of 180 months in prison. He
   appeals, arguing that his prior Mississippi convictions for burglary do not
   qualify as crimes of violence under the ACCA, and that the convictions,
   which occurred when he was a minor, are invalid because the juvenile court
   never properly transferred jurisdiction to the circuit court. The Government
   disagrees. It also moved to dismiss based on a waiver of appeal in
   Thompson’s plea agreement.
Case: 21-60535      Document: 00516566465          Page: 2   Date Filed: 12/05/2022




                                    No. 21-60535


          Because we conclude that Thompson’s arguments are without merit,
   we pretermit the waiver issue. We also decline to consider an argument
   Thompson first raised in his reply brief. The judgment of the district court is
   AFFIRMED and the Government’s motion to dismiss is DENIED.
                                         I.
          In July 2019, Thompson was charged by superseding indictment with
   one count of possessing a firearm after a felony conviction in violation of 18
   U.S.C. § 922(g)(1). Thompson pleaded guilty. Thompson’s plea agreement
   contained a waiver of his right to appeal his conviction or sentence “on any
   ground whatsoever.” Thompson’s presentence report (PSR) concluded that
   he qualified for enhanced sentencing under the ACCA based on four prior
   convictions for burglary of a dwelling, Miss. Code § 97-17-23, three of
   which occurred when Thompson was sixteen years old. Thompson objected,
   arguing that Mississippi’s crime of burglary of a dwelling is broader than the
   generic definition of burglary in the ACCA. The district court overruled this
   objection, adopted the findings in the PSR, and sentenced Thompson to the
   ACCA’s mandatory minimum of 180 months imprisonment.
          Thompson timely appealed. The Government filed a motion to
   dismiss, or in the alternative for summary affirmance, on the basis of
   Thompson’s appeal waiver. Noting that appeal waivers are unenforceable
   against challenges to sentences that exceed the statutory maximum, see
   United States v. Kim, 988 F.3d 803, 811 (5th Cir. 2021), a motions panel
   denied the request for summary affirmance and carried the motion to dismiss
   with the case.
                                         II.
          This court “reviews the application of a § 924(e) sentencing
   enhancement de novo. The district court’s factual findings are reviewed for
   clear error.” United States v. Constante, 544 F.3d 584, 585 (5th Cir. 2008)




                                         2
Case: 21-60535      Document: 00516566465           Page: 3   Date Filed: 12/05/2022




                                     No. 21-60535


   (citations omitted). We review whether an appeal waiver bars an appeal de
   novo. Kim, 988 F.3d at 808.
          Following the wisdom of our colleagues, “[w]e conclude that
   resolution of the waiver issue would be more difficult than resolving whether
   [Thompson’s] state convictions were [crimes of violence]” and so pretermit
   the issue. United States v. Barlow, 17 F.4th 599, 602 (5th Cir. 2021). As to the
   two arguments Thompson properly presents on appeal, we find neither
   persuasive. Thompson argues that three of his prior burglary convictions are
   invalid because the youth courts in which delinquency proceedings were
   initiated never properly transferred jurisdiction to the circuit courts which
   eventually convicted him. The record does not support this assertion. Rather,
   it shows that jurisdiction was transferred from the youth to circuit court in
   Rankin County in conformity with Mississippi law. We reject Thompson’s
   challenge to his conviction on this basis.
          Thompson also argues that Mississippi’s crime of burglary of a
   dwelling is broader than the generic crime of burglary incorporated into the
   ACCA, and therefore his convictions for the former cannot serve as
   predicates for sentencing enhancements under the latter. The ACCA
   enhances sentences for § 922(g) convictions for, among other situations,
   persons previously convicted of violent felonies on three different occasions.
   18 U.S.C. § 924(e)(1). The ACCA counts “burglary” as a crime of violence.
   § 924(e)(2)(B)(ii). To determine whether a state’s burglary statute qualifies
   as a “burglary” under the ACCA, we compare the elements of the state
   offense to the elements in the generic definition of burglary in the ACCA.
   Mathis v. United States, 579 U.S. 500, 504 (2016). “[A] state crime cannot
   qualify as an ACCA predicate if its elements are broader than those of a listed
   generic offense.” Id. at 509.




                                          3
Case: 21-60535      Document: 00516566465           Page: 4   Date Filed: 12/05/2022




                                     No. 21-60535


          The Mississippi crime for which Thompson was previously
   convicted, burglary of a dwelling, has three elements: (1) unlawful breaking
   and entering; (2) of a dwelling house; (3) with intent to commit a crime
   therein. Ward v. State, 285 So. 3d 136, 140 (Miss. 2019); Bowman v. State,
   283 So. 3d 154, 161 (Miss. 2019). A “dwelling house” is defined as “[e]very
   building joined to, immediately connected with, or being part of the dwelling
   house.” Miss. Code § 97-17-31. The ACCA’s generic definition of
   burglary also has three elements: “[1] unlawful or unprivileged entry into, or
   remaining in, [2] a building or other structure, [3] with intent to commit a
   crime.” Taylor v. United States, 495 U.S. 575, 598 (1990). Thompson argues
   that the second elements of the two definitions do not match up. Specifically,
   he claims that Mississippi’s “dwelling house” is broader than the ACCA’s
   “building or structure” because a dwelling house may include buildings like
   garages, sheds, or storage buildings that are connected to buildings used for
   human habitation. We fail to see how these would not be “buildings or
   structures” under the ACCA. See United States v. Montgomery, 974 F.3d 587,
   592–93 (5th Cir. 2020) (rejecting argument that Louisiana law criminalizing
   burglary of structures “appurtenant to or connected with a residential
   home” was broader than ACCA’s “buildings or structures”); see also United
   States v. Silva, 944 F.3d 993, 996 (8th Cir. 2019) (“The elements of § 97-17-
   23 describe the generic offense of burglary.”). We thus hold that
   Mississippi’s crime of burglary of a dwelling is a crime of violence under the
   ACCA.
          Finally, Thompson argues that the three burglaries in Rankin County
   were part of one episode and should only be counted as one “occasion” for
   the purposes of the ACCA. Because Thompson raised this argument only in
   his reply, we do not consider the issue. See United States v. Aguirre-Villa, 460
   F.3d 681, 683 n.2 (5th Cir. 2006).




                                          4
Case: 21-60535     Document: 00516566465           Page: 5   Date Filed: 12/05/2022




                                    No. 21-60535


                                *        *         *
           For the foregoing reasons, the judgment of the district court is
   AFFIRMED and the Government’s motion to dismiss is DENIED as
   moot.




                                         5